                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

Gary Lee Lewis, Jr.,                )                 C/A No.: 4:18-cv-00002-RBH
                                    )
                    Plaintiff,      )
                                    )
v.                                  )                 ORDER
                                    )
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
____________________________________)

       On October 10, 2018, Plaintiff filed a motion for attorney’s fees pursuant to the Equal Access

to Justice Act (“EAJA”), 42 U.S.C. § 2412, on the basis that the position taken by the defendant in this

action was not substantially justified. On October 18, 2018, the parties filed a stipulation for an EAJA

award of $5,250.00 in attorney’s fees.

       Based on the foregoing and after considering the briefs and materials submitted by the parties,

the court orders the defendant to pay the sum of $5,250.00 in attorney’s fees, pursuant to EAJA, subject

to the Treasury Offset Program if the prevailing party owes a debt to the federal government. However,

the payment shall be made payable to the claimant pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010)

and mailed to his attorney, with a copy to the claimant.

       IT IS SO ORDERED.

October 29, 2018                                              s/ R. Bryan Harwell
Florence, South Carolina                                      R. Bryan Harwell
                                                              United States District Judge
